Exhibit MASTER ASSET PURCHASE AGREEMENT BETWEEN FRANKLIN COVEY PRODUCTS, LLC AND THE SELLING COMPANIES IDENTIFIED HEREIN MADE AS OF MAY 22, 2008 Table of Contents Table of Contents ii Article I. Definitions 1 Article II. Purchase of Acquired Assets and Closing 11 2.1 Purchase and Sale of Acquired Assets 11 2.2 Excluded Assets 14 2.3 Recapture of Assets and Liabilities 15 2.4 Assumption of Assumed Liabilities 15 2.5 Retained Liabilities 16 2.6 Purchase Price 17 2.7 Estimated Purchase Price 18 2.8 Payment of the Worldwide Purchase Price 18 2.9 The Closing 19 2.10 Post-Closing Adjustment to Estimated Purchase Price 21 2.11 Unobtained Consents 23 2.12 Allocation 23 2.13 Foreign Transfer Agreements 24 2.14 Further Assurances 25 Article III. Representations and Warranties of the Company 25 3.1 Incorporation; Power and Authority 25 3.2 Valid and Binding Agreement 25 3.3 No Breach; Consents 26 3.4 SEC Filings; Financial Statements 26 3.5 Absence of Undisclosed Liabilities 27 3.6 Absence of Certain Developments 27 3.7 Property 27 3.8 Accounts Receivable 27 3.9 Inventory 28 3.10 Tax Matters 28 3.11 Intellectual Property Rights 30 3.12 Acquired Contracts 31 3.13 Litigation; Liabilities 31 3.14 Compliance with Laws; Governmental Authorizations 31 3.15 Employees 31 3.16 Employee Benefits 32 3.17 Insurance 33 3.18 Suppliers 33 3.19 Environmental Matters 33 3.20 Brokerage 34 3.21 Entire Business 34 3.22 No Premium 34 3.23 No Other Representations or Warranties 34 Article IV. Representations and Warranties of Buyer 34 4.1 Incorporation; Power and Authority 34 ii 4.2 Valid and Binding Agreement 34 4.3 Capitalization 35 4.4 No Breach; Consents 35 4.5 Brokerage 35 4.6 Buyer Notes 35 4.7 Financing 35 4.8 Litigation; Liabilities 36 4.9 Operations; Contracts 36 4.10 No Premium 36 4.11 No Other Representations or Warranties 36 Article V. Agreements of the Company 36 5.1 Conduct of the Business 36 5.2 Notice of Developments 37 5.3 Access 37 5.4 Conditions 38 5.5 Consents and Authorizations 38 5.6 No Sale 38 5.7 No Solicitation 38 5.8 Employment Matters 39 5.9 Sale of Franklin Covey de Mexico S. de R. L. de C.V. 40 Article VI. Agreements of Buyer 40 6.1 Conditions 40 6.2 Financing 40 6.3 Books and Records; Access 41 6.4 Litigation Support 41 6.5 Employment Matters 41 6.6 Consents and Authorizations 42 Article VII. Conditions to Closing 42 7.1 Conditions to Buyer’s Obligations 42 7.2 Conditions to the Company’s Obligations 43 7.3 Election of Remedies 44 Article VIII. Termination 44 8.1 Termination 44 8.2 Company Termination Fee 45 8.3 Effect of Termination 45 Article IX. Indemnification 46 9.1 Indemnification by the Company 46 9.2 Indemnification by Buyer 47 9.3 Third-Party Action 48 9.4 Sole and Exclusive Remedy 49 9.5 Tax Adjustment 49 Article X. General 49 10.1 Press Releases and Announcements 49 iii 10.2 Waiver of Bulk Sales Requirement 50 10.3 Transfer Taxes; Cooperation 50 10.4 Expenses 50 10.5 Amendment and Waiver 50 10.6 Notices 51 10.7 Assignment 52 10.8 No Third-Party Beneficiaries 52 10.9 Severability 52 10.10 Complete Agreement 52 10.11 Schedules 52 10.12 Signatures; Counterparts 53 10.13 Governing Law 53 10.14 Specific Performance 53 10.15 Jurisdiction 53 10.16 Waiver of Jury Trial 54 10.17 Construction 54 10.18 Time of Essence 55 Exhibit A – Master License Agreement Exhibit B – Master Shared Services Agreement Exhibit C – Buyer Operating Agreement Exhibit D – Supply Agreement Exhibit E1 – Lease Agreement (Office) Exhibit E2 – Sub-sublease (Warehouse) Exhibit F – Bill of Sale Exhibit G – Assignment and Assumption Agreement iv Table of Contents MASTER ASSET PURCHASE AGREEMENT This MASTER ASSET PURCHASE AGREEMENT (this “Agreement”) among Franklin Covey Products, LLC, a Utah limited liability company (“Buyer”), Franklin Covey Co., a Utah corporation (the “Company”), Franklin Covey Canada, Ltd., a Canadiancorporation, Franklin Covey de Mexico S. de R.L. de C.V., a Mexican company, Franklin Covey Europe, Ltd., a UK registered company, Franklin Covey Client Sales, Inc., a Utah corporation, Franklin Covey Catalog Sales, Inc., a Utah corporation, Franklin Covey Product Sales, Inc., a Utah corporation, and Franklin Covey Printing, Inc., a Utah corporation, is made effective as of May 22, 2008. Recitals WHEREAS, Buyer and the other Purchasing Companies desire to purchase from the Company and the Selling Subsidiaries, and the Company and the Selling Subsidiaries desire to sell to Buyer and the other Purchasing Companies, the Business upon the terms and subject to the conditions of this Agreement. WHEREAS, in connection with the Closing, Buyer and the Company desire to enter into a Master License Agreement in substantially the form attached as ExhibitA (the “Master License Agreement”), a Master Shared Services Agreement in substantially the form attached as ExhibitB (the “Master Shared Services Agreement”), the Amended and Restated Operating Agreement for Buyer in substantially the form attached as ExhibitC (the “Buyer Operating Agreement”), and the other Ancillary Agreements contemplated in this Agreement. WHEREAS, the Board of Directors of the Company, by resolution duly adopted, has declared that it deems the sale of the Business to be in the best interests of the Company, the Selling Subsidiaries and its shareholders, and it deems it advisable and in the best interests of its shareholders to consummate, and has approved, this Agreement and the Ancillary Agreements and the transactions contemplated hereby and thereby on the terms and conditions set forth in this Agreement and in the Ancillary Agreements. NOW, THEREFORE, in consideration of the mutual representations, warranties and agreements contained in this Agreement, and for other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, the parties agree as follows: Article I.Definitions As used in this Agreement, the following terms have the meanings assigned to them below. “Acquisition Proposal” means any offer, proposal, inquiry or indication of interest (other than an offer, proposal, inquiry or indication of interest by Buyer) contemplating or otherwise relating to any Acquisition Transaction. “Acquisition Transaction” means any transaction or series of transactions involving(i) a merger, consolidation or other business combination of the Company or any Subsidiary that Table of Contents conducts or is involved in any part of the Business,(ii) a restructuring, recapitalization or liquidation of the Company or any Subsidiary that conducts or is involved in any part of the Business, or(iii) an acquisition or disposition of any stock or material assets of the Company or any Subsidiary that, in the case of such Subsidiary, conducts or is involved in any part of the Business, or that, in the case of such assets, are used in the conduct of, or constitute a part of, the Business. “Active Employee” has the meaning set forth in Section 6.5(a). “Agreement” has the meaning set forth in the first paragraph of this Agreement. “Affiliate” has the meaning set forth in Rule12b-2 under the Exchange Act. “Ancillary Agreements” means(i) the Master License Agreement,(ii) the Master Shared Services Agreement,(iii) the Buyer Operating Agreement,(iv) the Supply Agreement proposed to be entered into between the Company and Buyer in substantially the form attached as ExhibitD, and(v)the Leases. “Business” means the Company’s Consumer Solutions Business Unit, which is engaged in the business of selling productivity tools to individual consumers through retail stores, through consumer direct channels, including e-commerce and call center channels, through selected wholesale and third party channels, through licensing operations and through international operations. “Buyer” has the meaning set forth in the first paragraph of this Agreement. “Buyer Basket Amount” has the meaning set forth in Section 9.1(b). “Buyer Cap” means $3,200,000 minus the sum of (i) the aggregate amount of all Buyer Losses arising under Section 9.1(a)(i) paid by any Selling Company to Buyer (or any Buyer Indemnified Parties), and (ii) the aggregate amount of any liabilities for damages arising from a breach of any representation or warranty contained in any Ancillary Agreement paid by any Selling Company to Buyer (or any Affiliate of Buyer). “Buyer Claim” has the meaning set forth in Section 9.1(d). “Buyer Indemnified Parties” has the meaning set forth in Section 9.1(a). “Buyer Losses” has the meaning set forth in Section 9.1(a). “Buyer Termination Fee” has the meaning set forth in Section 8.1(b)(iv). “Capital Lease” means a lease on which the Company is a lessee that is a capital lease as determined in accordance withGAAP. “Change in Control” means (i) a merger, consolidation or reorganization of a Selling Company other than a merger, consolidation or reorganization resulting in the voting securities of such Selling Company outstanding immediately prior thereto continuing to represent at least 50% 2 Table of Contents of the combined voting power of the securities of Selling Company or the surviving entity or any parent thereof outstanding immediately thereafter, (ii) the acquisition by a person or persons acting as a group of equity securities, which together with equity securities already held by such person or persons, constitutes more than 50% of the total voting power of such Selling Company or (iii) any transfer or other disposition of all or substantially all such Selling Company’s assets. “Code” means the Internal Revenue Code of1986, as amended. “Commitment Letters” has the meaning set forth in Section 4.6. “Company” has the meaning set forth in the first paragraph of this Agreement. “Company Basket Amount” has the meaning set forth in Section 9.2(b). “Company Cap” means $3,200,000 minus the sum of (i) the aggregate amount of all Company Losses arising under Section 9.2(a)(i) paid by Buyer (or any Affiliate of Buyer) to any Company Indemnified Parties, and (ii) the aggregate amount of any liabilities for damages arising from a breach of any representation or warranty contained in any Ancillary Agreement paid by Buyer (or any Affiliate of Buyer) to any Selling Company (or any Affiliate of a Selling Company). “Company Claim” has the meaning set forth in Section 9.2(d). “Company Indemnified Parties” has the meaning set forth in Section 9.2(a). “Company Losses” has the meaning set forth in Section 9.2(a). “Company SEC Reports” has the meaning set forth in Section 3.4. “Company Termination Fee” has the meaning set forth in Section 8.2. “Confidentiality Agreement” means the Confidentiality Agreement dated effective January31,2008 between the Company and Buyer. “Consent” means any authorization, consent, approval, filing, waiver, exemption or other action by or notice to any Person. “Contract” means a contract, agreement, lease, commitment or binding understanding, whether oral or written, that is in effect as of the date of this Agreement or any time after the date of this Agreement. “Debt Commitment Letter” has the meaning set forth in Section 4.6. “Disclosure Schedule” means the schedule delivered by the Company to Buyer on or prior to the date of this Agreement, as it may be updated from time to time as provided herein. “Encumbrance” means any charge, claim, community property interest, easement, covenant, condition, equitable interest, lien, option, pledge, security interest, right of first refusal 3 Table of Contents or restriction of any kind, including any restriction on use, voting, transfer, receipt of income or exercise of any other attribute of ownership. “Environmental Law” means any legal requirements designed to minimize, prevent, punish or remedy the consequences of actions that damage or threaten the environment or public health and safety. “Equity Commitment Letter” has the meaning set forth in Section 4.6. “ERISA” means the Employee Retirement Income Security Act of1974, as amended, and the rules and regulations thereunder. “ERISA Affiliate” means any entity or trade or business that is treated as a member of the Company’s controlled group within the meaning of Section414(b),(c), (m) or(o) of the Code. “Exchange Act” means the Securities Exchange Act of1934, as amended, and the rules and regulations thereunder. “Excluded Businesses”means any businesses conducted by the Company other than the Business, including theOSBU. “Excluded Matter” means any one or more of the following:(i) any change, effect, event or condition relating to local, regional, national or foreign political, economic or financial conditions or resulting from or arising out of developments or conditions in credit, financial or securities markets, including without limitation, caused by acts of terrorism or war (whether or not declared) or any material worsening of such conditions existing as of the date of this Agreement,(ii) any change, effect, event or condition generally affecting the industries in which the Business operates,(iii) any change, effect, event or condition resulting from any hurricane, earthquake or other natural disasters,(iv) seasonal fluctuations in the Business that are reasonably consistent with the Business’s historical seasonal fluctuations in operating performance,(v) any change, effect, event or condition resulting from a change after the date of this Agreement in accounting rules or procedures announced by the Financial Accounting Standards Board with respect toGAAP, (vi) any failure to meet any internal budgets, plans, projections or forecasts of the Business’s revenue, earnings or other financial performance or results of operations, or any published financial forecasts or analyst estimates of the Business’s revenue, earnings or other financial performance or results of operations or any change in analyst recommendations, for any period, unless such failure was a direct result of a fundamental, long-term adverse change, effect, event or condition,(vii) any change, effect, event or condition attributable to the execution, performance or announcement of this Agreement (including the impact thereof on relationships, contractual or otherwise, with customers, suppliers, vendors, landlords, licensors, licensees, distributors, partners or employees, including without limitation, the loss or departure of officers or other employees of the Company or its Subsidiaries working in the Business), or otherwise resulting from the pursuit of the consummation of the transactions contemplated hereby,(viii) any legal proceedings brought by or on behalf of any of the current or former shareholders of the Company (on their own behalf or on behalf of the Company) arising out of or related to this Agreement or any of the transactions contemplated hereby,(ix) any action taken by the Company 4 Table of Contents at the request or with the consent of Buyer, or(x) changes resulting from or arising out of any change in any Law applicable to the Company. “Expenses” has the meaning set forth in Section 10.4. “Expiration Date” has the meaning set forth in Section 8.1(b)(ii). “Foreign Assets” means Acquired Assets transferred pursuant to this Agreement or a Foreign Transfer
